UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4617



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD TYRONE PIPKIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-001129-TLW)


Submitted:   November 14, 2007         Decided:     December 13, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ronald R. Hall, West Columbia, South Carolina, for Appellant. Rose
Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Tyrone Pipkin seeks to appeal his conviction and

sentence.     Pipkin has filed two motions in this court for an

extension of the appeal period.         The Government has moved to

dismiss the appeal as untimely.

            In criminal cases, the defendant must file a notice of

appeal within ten days after the entry of judgment.    Fed. R. App.

P. 4(b)(1)(A).     With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.   Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

            The district court’s judgment was entered on the docket

on March 23, 2007.*     Pipkin filed a letter in the district court

indicating his intent to appeal dated May 3, 2007, after the ten-

day period expired but within the thirty-day excusable neglect

period. The letter, however, was not postmarked until May 8, 2007,

after the thirty-day excusable neglect period expired. We construe

Pipkin’s letter as a notice of appeal.      See Smith v. Barry, 502
U.S. 244, 248 (1992).    Because the notice of appeal may have been

filed within the excusable neglect period, we remand the case to



     *
      Pipkin erroneously states that the judgment was entered on
March 8, 2007, the date of his sentencing hearing. The Government
erroneously states that the judgment was entered on March 22, 2007,
the date on which the judgment was signed.

                                - 2 -
the district court for the court to determine whether the notice

should be deemed to have been filed within the excusable neglect

period, which expired on May 7, 2007.           Fed. R. App. P. 4 (b),

(c)(1).   Houston v. Lack, 487 U.S. 266 (1988).         If the district

court   determines   that   Pipkin’s   notice   was   filed   within   the

excusable neglect period, the court shall determine whether Pipkin

has shown excusable neglect or good cause warranting an extension

of the ten-day appeal period.     The record, as supplemented, will

then be returned to this court for further consideration.

     Pipkin’s motions in this court for an extension of the appeal

period are denied, as only the district court has jurisdiction to

extend the appeal period. We defer action on the government’s

motion to dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                REMANDED




                                 - 3 -